     Case 2:20-cv-04083-RSWL-SK Document 10 Filed 05/21/20 Page 1 of 3 Page ID #:135



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
12 NORMA GARCIA, an               )             CV 20-4083-RSWL-SK
   individual,                    )
13                                )
                Plaintiff,        )             ORDER TO SHOW CAUSE RE:
14                                )             SUBJECT MATTER
                                  )             JURISDICTION
15        v.                      )
                                  )
16                                )
      PVH NECKWEAR, INC., a       )
17    Delaware corporation; PVH   )
      CORP., a Delaware           )
18    corporation; USA-PVH        )
      NECKWEAR INC., an entity of )
19    unknown form; PHILLIPS-VAN )
      HEUSEN CORPORATION, an      )
20    entity of unknown form; and )
      DOES 1 through 20,          )
21    inclusive,                  )
                                  )
22                                )
                   Defendants.    )
23
            Defendants PVH Neckwear, Inc. and PVH Corp.,
24
      formerly Phillips-Van Heusen Corporation, (collectively
25
      “Defendants”) filed their Notice of Removal [1] on May
26
      4, 2020.      In their Notice of Removal, with regard to
27
      the citizenship of Plaintiff Norma Garcia
28
                                           1
  Case 2:20-cv-04083-RSWL-SK Document 10 Filed 05/21/20 Page 2 of 3 Page ID #:136



1 (“Plaintiff”), Defendants stated, “At all relevant
2 times, Plaintiff was a citizen of California.”                    Not. of
3 Removal ¶ 9, ECF No. 1.            In support of diversity
4 jurisdiction, Defendants direct the Court to paragraph
5 two of the Complaint, which merely claims that
6 “Plaintiff . . . is and at all times relevant hereto
7 was a resident of the County of Los Angeles, State of
8 California.”        Not. of Removal, Attachment #1 (“Compl.”)
9 ¶ 2, ECF No. 1-1.          To invoke diversity jurisdiction,
10 Defendants must prove complete diversity of citizenship
11 between the parties.          28 U.S.C. § 1332.         A natural
12 person’s state citizenship is “determined by her state
13 of domicile, not her state of residence.”                 Kanter v.
14 Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).
15 ///
16 ///
17 ///
18 ///
19 ///
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///
                                        2
     Case 2:20-cv-04083-RSWL-SK Document 10 Filed 05/21/20 Page 3 of 3 Page ID #:137



 1          A notice of removal “alleging diversity of
 2 citizenship upon information and belief is
 3 insufficient” to prove complete diversity.                     Bradford v.
 4 Mitchell Bros. Truck Lines, 217 F. Supp. 525, 527 (N.D.
 5 Cal. 1963); see Doherty v. Ocwen Fin. Corp., No. CV
 6 14-7118 PA (Ex), 2014 U.S. Dist. LEXIS 131247, at *4
 7 (C.D. Cal. Sep. 16, 2014) (remanding case when the
 8 defendant alleged the plaintiffs’ citizenship based
 9 solely on “information and belief”).                   As such,
10 Defendants are HEREBY ORDERED to show, in writing, on
11 or before June 4, 2020, evidence of Plaintiff’s
12 citizenship or this Action will be remanded.
13 IT IS SO ORDERED.
14
15 DATED: May 21, 2020                           /s/ Ronald S.W. Lew
16                                             HONORABLE RONALD S.W. LEW
                                               Senior U.S. District Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                           3
